19-cr-00511-JMV Document 28 Filed 07/18/19 Page 1 of 9 PagelD: 44

  

U.S. Department of Justice

United States Attorney
District of New Jersey

CRAIG CARPENITO 970 Broad Street, Suite 700 main: (973) 645-2700

UNITED STATES ATTORNEY Newark, NJ 07102 direct: (973) 297-2086
sarah.sulkowski@usdoj.gov fax: (973) 297-2010

Sarah A. Sulkowski

Assistant United States Attorney

May 7, 2019
Via E-Mail

Susan Cassell, Esq.

419 Lucille Court

Ridgewood, New Jersey 07440
cassell.susan@gmail.com

Re: Plea Agreement with Kwame Manu
Dear Ms. Cassell:

This letter sets forth the full and complete plea agreement (the
“Agreement”) between your client, Kwame Manu (“Manu”), and the United States
Attorney for the District of New Jersey (“this Office”). The Government’s offer to
enter into this plea agreement will expire on May 28, 2019 if it is not accepted
in writing by that date.

Charge

Conditioned on the understandings specified below, this Office will
accept a guilty plea from Manu to a one-count Information, which charges him
with conspiracy to unlawfully trarisport and cause to be transported in interstate
and foreign commerce one or more motor vehicles, knowing the same to have
been stolen, contrary to Title 18, United States Code, Section 2312, in violation
of Title 18, United States Code, Section 371. If Manu enters a guilty plea and is
sentenced on this charge, and otherwise fully complies with all the terms of the
Agreement, this Office will not initiate any further criminal charges against Manu
for receiving, transporting, and selling motor vehicles in interstate commerce,
knowing the same to have been stolen, from in or around February 2018 through
in or around March 2019. However, in the event that a guilty plea in this matter
is not entered for any reason or the judgment of conviction entered as a result of
Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 2 of 9 PagelD: 45

this guilty plea does not remain in full force and effect, Manu agrees that any
dismissed charges and any other charges that are not time-barred by the
applicable statute of limitations on the date this Agreement is signed by Manu
may be commenced against him, notwithstanding the expiration of the
limitations period after Manu signs the Agreement.

Sentencing

The violation of 18 U.S.C. § 371 to which Manu agrees to plead guilty
carries a statutory maximum prison sentence of 5 years and a statutory
maximum fine equal to the greatest of: (1) $250,000; or (2) twice the gross
amount of any pecuniary gain that any persons derived from the offense; or
(3) twice the gross amount of any pecuniary loss sustained by any victims of the
offense. Fines imposed by the sentencing judge may be subject to the payment
of interest.

The sentence to be imposed upon Manu is within the sole discretion
of the sentencing judge, subject to the provisions of the Sentencing Reform Act,
18 U.S.C. §§ 3551-3742, and the sentencing judge’s consideration of the United
States Sentencing Guidelines. The United States Sentencing Guidelines are
advisory, not mandatory. The sentencing judge may impose any reasonable
sentence up to and including the statutory maximum term of imprisonment and
the maximum statutory fine. This Office cannot and does not make any
representation or promise as to what guideline range may be found by the
sentencing judge, or as to what sentence Manu ultimately will receive.

Further, in addition to imposing any other penalty on Manu, the
sentencing judge: (1) will order Manu to pay an assessment of $100 pursuant to
18 U.S.C. § 3013, which assessment must be paid by the date of sentencing;
(2) may order Manu to pay restitution pursuant to 18 U.S.C. § 3663 et seq.; and
(3) may require Manu to serve a term of supervised release of up to 3 years,
pursuant to 18 U.S.C. § 3583, which will begin at the expiration of any term of
imprisonment imposed. Should Manu be placed on a term of supervised release
and subsequently violate any of the conditions of supervised release before the
expiration of its term, Manu may be sentenced to not more than 2 years’
imprisonment in addition to any prison term previously imposed, regardless of
the statutory maximum term of imprisonment set forth above and without credit
for time previously served on post-release supervision, and may be sentenced to
an additional term of supervised release.
Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 3 of 9 PagelD: 46

Rights of This Office Regarding Sentencing

Except as otherwise provided in this Agreement, this Office reserves
its right to take any position with respect to the appropriate sentence to be
imposed on Manu by the sentencing judge, to correct any misstatements relating
to the sentencing proceedings, and to provide the sentencing judge and the
United States Probation Office all law and information relevant to sentencing,
favorable or otherwise. In addition, this Office may inform the sentencing judge
and the United States Probation Office of: (1) this Agreement; and (2) the full
nature and extent of Manu’s activities and relevant conduct with respect to this
case.

Stipulations

This Office and Manu agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part of
this Agreement. This agreement to stipulate, however, cannot and does not bind
the sentencing judge, who may make independent factual findings and may
reject any or all of the stipulations entered into by the parties. To the extent that
the parties do not stipulate to a particular fact or legal conclusion, each reserves
the right to argue the existence of and the effect of any such fact or conclusion
upon the sentence. Moreover, this agreement to stipulate on the part of this
Office is based on the information and evidence that this Office possesses as of
the date of this Agreement. Thus, if this Office obtains or receives additional
evidence or information prior to sentencing that it determines to be credible and
to be materially in conflict with any stipulation in the attached Schedule A, this
Office shall not be bound by any such stipulation. A determination that any
stipulation is not binding shall not release either this Office or Manu from any
other portion of this Agreement, including any other stipulation. If the
sentencing court rejects a stipulation, both parties reserve the right to argue on
appeal or at post-sentencing proceedings that the sentencing court was within
its discretion and authority to do so. These stipulations do not restrict this
Office’s right to respond to questions from the Court and to correct
misinformation that has been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and Manu waive certain rights
to file an appeal, collateral attack, writ, or motion after sentencing, including but
ER

Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 4 of 9 PagelD: 47

not limited to an appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C.
§ 2255.

Forfeiture

As part of his acceptance of responsibility, and pursuant to 18
U.S.C. § 982(a)(5), Manu agrees to forfeit to the United States all of his right,
title, and interest in all property, real or personal, that represents or is traceable
to the gross proceeds Manu obtained, directly or indirectly, as a result of the
offense to which he is pleading guilty.

Manu waives the requirements of Rules 32.2 and 43(a) of the Federal
Rules of Criminal Procedure regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of
the forfeiture in the judgment. Manu understands that criminal forfeiture is part
of the sentence that may be imposed in this case and waives any failure by the
court to advise him of this pursuant to Rule 11(b)(1)(J) of the Federal Rules of
Criminal Procedure at the guilty plea proceeding. Manu waives any and all
constitutional, statutory, and other challenges to the forfeiture on any and all
grounds, including that the forfeiture constitutes an excessive fine or
punishment under the Eighth Amendment. It is further understood that any
forfeiture of Manu’s assets shall not be treated as satisfaction of any fine,
restitution, cost of imprisonment, or any other penalty the Court may impose
upon him in addition to forfeiture.

Manu further agrees that, no later than the date on which he enters
his plea of guilty, he will provide a complete and accurate Financial Disclosure
Statement on the form provided by this Office. If Manu fails to provide a complete
and accurate Financial Disclosure Statement by the date on which he enters his
plea of guilty, or if this Office determines that Manu has intentionally failed to
disclose assets on his Financial Disclosure Statement, Manu agrees that that
failure constitutes a material breach of this Agreement, and this Office reserves
the right, regardless of any agreement or stipulation that might otherwise apply,
to oppose any downward adjustment for acceptance of responsibility pursuant
to U.S.S.G. § 3E1.1, and to seek leave of the Court to withdraw from this
Agreement or seek other relief.
a mG fos ont
Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 5 of 9 PagelD: 48

Immigration Consequences

Manu understands that, if he is not a citizen of the United States,
his guilty plea to the charged offense will likely result in his being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization. Manu
understands that the immigration consequences of this plea will be imposed in
a separate proceeding before the immigration authorities. Manu wants and
agrees to plead guilty to the charged offense regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the United
States. Manu understands that he is bound by his guilty plea regardless of any
immigration consequences of the plea. Accordingly, Manu waives any and all
challenges to his guilty plea and to his sentence based on any immigration
consequences, and agrees not to seek to withdraw his guilty plea, or to file a
direct appeal or any kind of collateral attack challenging his guilty plea,
conviction, or sentence, based on any immigration consequences of his guilty
plea. .

Other Provisions

This Agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities. However, this Office will bring this Agreement to the attention of
other prosecuting offices, if requested to do so.

This Agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future against
Manu. This Agreement does not prohibit the United States, any agency thereof
(including the Internal Revenue Service and Immigration and Customs
Enforcement), or any third party from initiating or prosecuting any civil or
administrative proceeding against Manu.

No provision of this Agreement shall prechide Manu from pursuing
in an appropriate forum, when permitted by law, an appeal, collateral attack,
writ, or motion claiming that Manu received constitutionally ineffective

assistance of counsel.
Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 6 of 9 PagelD: 49

No Other Promises

This Agreement constitutes the plea agreement between Manu and
this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.

Very truly yours,

CRAIG CARPENITO
United States Attorney

 

LA
By/ SARAH ACSULKOWSKI ~~
Assistant U.S. Attorney

      

 

 

AQUILAEC an V
Chief, Public Protection Unit
Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 7 of 9 PagelD: 50

I have received this letter from my attorney, Susan Cassell, Esq. I
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, stipulations, waiver,
forfeiture, and immigration consequences. I understand this letter fully. I
hereby accept its terms and conditions and acknowledge that it constitutes the
plea agreement between the parties. I understand that no additional promises,
agreements, or conditions have been made or will be made unless set forth in
writing and signed by the parties. I want to plead guilty pursuant to this plea
agreement.

AGRE ND ACCEPTED:

MWr~—— Date: Sian \Q

KWAME MANU

I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, forfeiture, and immigration consequences. My client understands this
plea agreement fully and wants to plead guilty pursuant to it.

cond Qeasch 2 Date: 5} ao] \4

SUSAN CASSELL, ESQ.
Counsel for Defendant
Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 8 of 9 PagelD: 51

Plea Agreement With Kwame Manu
Schedule A

1. The United States Attorney’s Office for the District of New Jersey
(“this Office”) and Kwame Manu (“Manu”) recognize that the United States
Sentencing Guidelines (the “Guidelines” or “U.S.S.G.”) are not binding upon the
Court. This Office and Manu nevertheless agree to the stipulations set forth
herein, and agree that the Court should sentence Manu within the Guidelines
range that results from the total Guidelines offense level set forth below. This
Office and Manu further agree that neither party will argue for the imposition of
a sentence outside the Guidelines range that results from the agreed total
Guidelines offense level.

2. The version of the United States Sentencing Guidelines effective
November 1, 2018, applies in this case.

3. The applicable guideline is U.S.S.G. § 2X1.1(a). Pursuant to the
guideline, the Base Offense Level for conspiracy is determined from the guideline
for the substantive offense (here, U.S.S.G. § 2B1.1), plus any adjustments from
such guideline for any intended offense conduct that can be established with
reasonable certainty. Pursuant to U.S.8.G. § 2B1.1, the substantive offense
carries a Base Offense Level of 6, because the offense is punishable by a statutory
maximum of 5 years’ imprisonment. U.S.S.G. § 2B1.1(a)(2).

4. Specific Offense Characteristic U.S.S.G. § 2B1.1(b)(1)(G) applies
because the loss amount is more than $250,000 but not more than $550,000,
resulting in a 12-level increase.

5. Specific Offense Level U.S.S.G. § 2B1.1(b)(10)(B) applies because
a substantial part of the offense was committed from outside the United States,
resulting in a 2-level increase.

6. Specific Offense Characteristic U.S.S.G. § 2B1.1(b){15)(A) applies
because the offense involved an organized scheme to steal or to receive stolen
vehicles or vehicle parts, resulting in a 2-level increase.

7. Accordingly, the total offense level is 22.
Additional Factors

8. As of the date of this letter, Manu has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the offense
charged. Therefore, a downward adjustment of 2 levels for acceptance of
responsibility is appropriate if his acceptance of responsibility continues through
the date of sentencing. See U.S.S.G. § 3E1.1{a).
Case 2:19-cr-00511-JMV Document 28 Filed 07/18/19 Page 9 of 9 PagelD: 52

9. As of the date of this letter, Manu has assisted authorities in the
investigation or prosecution of his own misconduct by timely notifying
authorities of his intention to enter a plea of guilty, thereby permitting this Office
to avoid preparing for trial and permitting this Office and the Court to allocate
their resources efficiently. At sentencing, this Office will move for a further 1-
level reduction in Manu’s offense level pursuant to U.S.S.G. § 3E1.1(b) if the
following conditions are met: (a) Manu enters a plea pursuant to this Agreement,
(b) this Office in its discretion determines that Manu’s acceptance of
responsibility has continued through the date of sentencing and Manu therefore
qualifies for a 2-point reduction for acceptance of responsibility pursuant to
U.S.S.G. § 3E1.1{a), and (c) Manu’s offense level under the Guidelines prior to
the operation of § 3E1.1(a) is 16 or greater.

10. In accordance with the above, the parties agree that the total
Guidelines offense level applicable to Manu is 19 (the “Agreed Total Guidelines
Offense Level”).

11. The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
Agreed Total Guidelines Offense Level is reasonable.

12. Manu knows that he has and, except as noted below in this
paragraph, voluntarily waives, the right to file any appeal, any collateral attack,
or any other writ or motion, including but not limited to an appeal under 18
U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges the
sentence imposed by the sentencing court if that sentence falls within or below
the Guidelines range that results from the Agreed Total Guidelines Offense Level
of 19. This Office will not file any appeal, motion, or writ which challenges the
sentence imposed by the sentencing court if that sentence falls within or above
the Guidelines range that results from the Agreed Total Guidelines Offense Level
of 19. The parties reserve any right they may have under 18 U.S.C. § 3742 to
appeal the sentencing court’s determination of the criminal history category. The
provisions of this paragraph are binding on the parties even if the Court employs
a Guidelines analysis different from that stipulated to herein. Furthermore, if
the sentencing court accepts a stipulation, both parties waive the right to file an
appeal, collateral attack, writ, or motion claiming that the sentencing court erred
in doing so.

13. Both parties reserve the right to oppose or move to dismiss any
appeal, collateral attack, writ, or motion barred by the preceding paragraph and
to file or to oppose any appeal, collateral attack, writ or motion not barred by the
preceding paragraph.
